Citation Nr: 0313099	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  He was a prisoner of the German Government from 
December 1944 to April 1945.  He died in May 1998.  The 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This case was previously before the Board in August 2001.  At 
that time the Board determined that the record raised the 
issue of entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (2002).  The Board noted that this 
issue had not been formerly adjudicated by the RO and the 
matter was referred to the RO for appropriate action.  A 
review of the evidence shows that this issue was included in 
a January 2003 supplemental statement of the case.  However, 
a formal rating decision has not been made.  Therefore, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in May 1998 due to cardiopulmonary 
arrest due to pneumonia due to chronic myelogenous leukemia.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated 70 percent disabling; right chest shell fragment wound 
residuals, rated 20 percent disabling; right shoulder shell 
fragment residuals, rated zero percent disabling; right 
parietal scalp shell fragment residuals with retained foreign 
body, rated zero percent disabling, and hepatitis, rated zero 
percent disabling.  The combined rating was 80 percent.  He 
was also in receipt of a total rating for compensation 
purposes based on individual unemployability benefits 
effective from June 1997.  

3.  The chronic myelogenous leukemia is not of service origin 
nor is it causally related to a service connected disorder, 

4.  A disability of service origin was not involved in the 
veteran's death.

CONCLUSIONS OF LAW

1.  Chronic myelogenous leukemia and pneumonia were not 
incurred in or aggravated by service, and chronic myelogenous 
leukemia may not be presumed to have been incurred in service 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, (2002).

2.  Chronic myelogenous leukemia and pneumonia were not 
proximately due to or the result of a service connected 
disease or disability.  38 C.F.R. § 3.310 (2002).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish her claim in the 
statement of the case and supplemental statement of the case.  
Also, in the January 2003 supplemental statement of the case, 
the RO notified the appellant of VCAA provisions and what 
records the VA would obtain.  The record shows that the RO 
has sought and/or obtained all pertinent evidence needed to 
adjudicate the present issue, to include all service medical 
records.  The Board finds that the VA has satisfied met 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

I.  Background

The official death certificate shows that the veteran died in 
May 1998 at the age of 78.  The immediate cause of death was 
cardiopulmonary arrest due to pneumonia due to chronic 
myelogenous leukemia.  No other condition was listed as 
giving rise to the immediate cause of death or as a 
significant condition contributing to death but not related 
to the cause.  An autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for PTSD, rated 70 percent disabling since June 1997; 
right chest shell fragment wound residuals, rated 20 percent 
disabling; right shoulder shell fragment residuals, rated 
zero percent disabling; right parietal scalp shell fragment 
residuals with retained foreign body, rated zero percent 
disabling, and hepatitis, rated zero percent disabling.  The 
combined rating was 80 percent.  He was also in receipt of a 
total rating for compensation purposes based on individual 
unemployability benefits effective from June 1997.  

The veteran's service administrative records show that he was 
in the invasion of Normandy in June 1944 and the Battle of 
the Bulge. He was wounded on two occasions.  He was awarded 
the Combat Infantry Badge and a Purple Heart with an Oak Leaf 
Cluster.  .  He was a prisoner of the German Government from 
December 1944 to April 1945.  

The veteran's service medical records do not reflect the 
presence of complaints or findings diagnostic of chronic 
myelogenous leukemia, or any cardiopulmonary disorder 
including pneumonia.  The veteran shell fragment wounds to 
the right chest, right shoulder or right parietal scalp.  The 
October 1945 report of examination prior to discharge showed 
no abnormality referable to chronic myelogenous leukemia or 
any cardiopulmonary disorder.

Medical records after service include VA progress notes 
showing that in September 1993 the veteran was requesting a 
complete physical for complaints of weight loss.  The veteran 
underwent a medical clinic consult physical examination in 
November 1993 for complaints that he had lost weight.  These 
notes include an assessment that laboratory results did not 
suggest occult illness (i.e. cancer or chronic illness).

A December 1993 VA POW program progress note shows that the 
veteran reported that after service he returned to his wife 
and infant daughter, and went to work shortly afterward, in a 
shoe factory.  He worked there for a year and a half, and 
then for dairy producer as a milkman for the next 15 years.  
He was unemployed for about a year from 1974 to 1975 due to 
depression.  He then worked for 10 years in a stockroom of a 
manufacturer until 1985 when he retired to care for his wife 
who was dying.  He did not work after that.  After his wife 
died he was depressed and thereby isolated at home with 
little outside contact from 1985 to 1992.  This changed when 
he began dating his present wife.  After mental status 
examination the report contains a diagnosis of PTSD, chronic, 
with acute exacerbation due to combat and prisoner of war 
experiences.

During a March 1994 VA examination for PTSD, the examiner 
noted that the veteran seemed to tend to limit his social 
relationships and that his relationship with his wife was 
marked by fairly high degree of irritability.  The examiner 
opined that despite some depression and what appeared to be 
long-standing anxiety, the veteran seemed to be functioning 
fairly adequately.

VA treatment records show that the veteran was seen 
periodically on a number of occasions between 1994 and 1997 
for various complaints and conditions.  VA treatment records 
show that the veteran was seen for complaints of bleeding 
gums in April 1994.  The impression at that time was post 
operative bleeding from periodontal surgery.  VA treatment 
records in 1995 and 1996 show a number of visits for 
complaints for physical conditions.  During this period, 
findings and impressions included microcytic anemia, elevated 
RETIC count suggesting hemolysis, hypertension, probable MDS 
(myelodysplastic syndrome), and iron deficiency.  

VA treatment records in 1997 show that in March 1997 a 
surgical pathology report included an impression that 
findings were consistent with myelodysplastic syndrome, most 
probably RAEB-T.  A supplementary report in April 1997 noted 
findings from bone marrow biopsy and aspirate, of evolving 
acute myelogenous leukemia.  That report contains a note that 
the morphologic features were compatible with an acute 
myelogenous leukemia evolving from an underlying 
myelodysplastic syndrome.  A VA general treatment note in 
June 1997 shows that the veteran was seen and was markedly 
depressed in reaction to learning that he had a short time to 
live due to an illness.  The veteran had an exacerbation of 
his psychiatric symptoms including chronic depression.  Since 
learning of his illness and impending death he had 
experienced a totally disabling increase in symptoms of PTSD 
and depression.

A July 1997 psychiatric examination revealed a diagnosis of 
severe PTSD.  During the evaluation the veteran indicated 
that he had elected not to have chemotherapy for his acute 
myelogenous leukemia and was told he had six to twelve months 
to live.  

VA treatment records in May 1998 show that the veteran was 
being hospitalized for terminal care.  The summary report 
contains a history that about one year before, the veteran 
developed thrombocytopenia, and his bone marrow showed acute 
myelogenous leukemia (AML).  He had done quite well on low 
dose Hydrea until recently, when he developed severe anemia.  
He was presently admitted because he was failing at home, 
with shortness of breath, weakness and inability to walk.  
During the hospital course, he was treated with comfort 
measures and given his family's decision, he was not 
transfused and no laboratory studies were performed.  Over 
the ensuing few days after admission, he developed a 
progressive right droop, with slurring of speech, possibly 
indicative of an intracerebral bleed.  Given the decision to 
not resuscitate or intubate (DNR/DNI) and comfort measures 
only status, nothing was done about this.  On the tenth day, 
the veteran developed impaired oxygen saturation, likely 
consistent with pneumonia.  After discussion with the 
veteran's wife, the appellant, a decision was made to start a 
morphine drip for comfort.  The veteran expired later that 
day.  The hospital report contains a principal diagnosis of 
acute myelogenous leukemia and a secondary diagnosis of 
myelodysplastic syndrome.

During a March 2001 hearing before the undersigned Veterans 
Law Judge, the appellant testified indicating that because of 
his PTSD the veteran had been unable psychologically to seek 
proper medical treatment on a timely basis such that the 
leukemia may have been otherwise curable.  With reference to 
treatment for the leukemia, she testified indicating that the 
veteran did cooperate and was able to take his medication.   

In an October 2002 statement, a VA POW coordinator holding a 
Master of Social Work, opined that the veteran's death from 
cancer could have been at least delayed if the veteran had 
sought treatment when first symptomatic of the disease.  He 
also stated that the veteran's PTSD symptoms were the prime 
and only cause of his not seeking treatment for leukemia 
until it was so far advanced as to be terminal.

In December 2002 a VA examiner reviewed the veteran's records 
and provided a statement noting the following medical 
treatment history.  In 1995, the veteran had a mild 
microcytic anemia, and in 1996, he presented with this 
chronic microcytic anemia.  At that time iron deficiency and 
myelodysplastic syndrome, MDS, was considered.  In April 1997 
during an appointment with the veteran and his wife, the 
evolving leukemia was discussed. They decided in conference 
at that time that wise conservative treatment was indicated.  
The veteran was clinically stable at that time.  He also had 
developed thrombocytopenia, had a bone marrow that was 
consistent with myelodysplastic syndrome and RAIB; which 
meant that he had a refractory anemia with increased blasts.  

The statement noted that acute leukemia was evolving and that 
again at that time it was discussed whether he wanted 
chemotherapy.  He agreed only to supportive therapy and 
transfusions, antibiotics and pain control.  In June 1997 he 
was clinically stable.  The treatment options were discussed 
and the veteran decided to continue only conservative 
treatment.  The December 2002 VA statement concluded with an 
opinion, that based on review of the entire record, there was 
no merit to the contention that the social isolation and 
depression contributed adversely to the acute leukemia.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., cancer, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, where a veteran was held as a POW for at least 
30 days, service connection is presumed if the veteran 
manifested certain chronic diseases to a degree of 10% or 
more at any time after service. 38 C.F.R. § 3.309(c) (2002). 
See 38 U.S.C.A. § 1112(b) (West 2002).  Myelogenous leukemia 
and pneumonia are not included in these presumptive diseases.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death. 38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2002); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The appellant maintains that a delay in treatment for the 
leukemia caused by the veteran's PTSD contributed to his 
death.  In this regard, a lay statements and testimony are 
competent evidence when describing observations and 
incidents. However, when the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant possesses such a background nor is 
it otherwise contended.

In this regard, the evidence shows that the veteran died of 
pneumonia due to the myelogenous leukemia.  The service 
medical records reflect no evidence pertaining to the chronic 
myelogenous leukemia or pneumonia.  The first clinical 
evidence of the chronic myelogenous leukemia was in the 
1990s, many years after service.  

A statement of October 2002 has been provided by a VA POW 
coordinator, who holds a Master of Social Work.  In that 
statement, he opined that the veteran's PTSD symptoms were 
the prime and only cause of his not seeking treatment for 
leukemia until it was so far advanced as to be terminal, and 
that death from cancer could have been at least delayed if 
the veteran had sought treatment when first symptomatic of 
the disease.  

However, this statement conflicts with the December 2002 
statement by a VA physician who, after reviewing the 
veteran's record, opined that there was no merit to the 
contention that the social isolation and depression 
contributed adversely to the acute leukemia.  The Board 
places more probative value on this medical opinion because 
it was made by a medical doctor after a review of the 
veteran's record and supported by reasons and a medical study 
of the history of the progression and treatment of veteran's 
leukemia.  Moreover, that examiner's opinion is consistent 
with the record showing numerous treatment visits for various 
complaints between 1993 and 1997 when he was ultimately first 
diagnosed with acute myelogenous leukemia.  Thus, the Board 
finds that the pneumonia and myelogenous leukemia are not 
related to service nor were they caused or aggravated by the 
veteran's service connected disorders.

Furthermore, there is no medical evidence which shows that 
the service connected disorders were related to the cause of 
death or that they resulted in such debilitation and general 
impairment of health as to render the veteran materially less 
capable of resisting the cause of his death.  Accordingly, it 
is the judgment of the Board that the weight of the evidence 
is against the appellant's claim. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

